Citation Nr: 1703830	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for right knee arthritis, rated as 10 percent prior to April 7, 2014, and 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hand, fifth finger fracture with traumatic arthritis.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These claims were previously remanded by the Board in January 2014.  

The Board notes that entitlement to service connection for obstructive sleep apnea, entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing.  As such, these issues will not be adjudicated at this time.  

The issue of entitlement to an evaluation in excess of 40 percent for residuals of a right knee injury from April 7, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 7, 2014, the Veteran's right knee arthritis was manifested by pain productive of extension limited to 30 degrees during flare-ups, an impaired gait manifested by a limp, and preclusion of prolonged standing.

2.  The Veteran's residuals of a right hand, fifth finger fracture with traumatic arthritis have been characterized by painful and limited motion, which does not result in impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  



CONCLUSIONS OF LAW

1.  Prior to April 7, 2014, the criteria for a rating of 40 percent, but no higher, have been met for right knee arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of a right hand, fifth finger fracture with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DC 5003, 5010, 5230, 5156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2016).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  


The Veteran's private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although VA was unable to obtain the Veteran's complete service treatment records (STRs), VA made every reasonable attempt to obtain them, fulfilling the duty to assist.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in August 2010 and January 2013 as to the right knee, as well as August 2010 and April 2014 as to the right finger.  Although the right knee examinations do not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), which will be discussed further in the remand below, and do not provide range of motion readings for periods of flare-up, it is not possible to cure these deficiencies for the period prior to April 7, 2014 with a new examination.  Therefore, the Board will evaluate the Veteran's right knee disability prior to April 7, 2014 based on the evidence of record.  The record does not reflect that the examinations were inadequate for the purposes of rating the right little finger disability as the examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.


Right Knee Prior to April 7, 2014

The Veteran's right knee disability has been rated under Diagnostic Code (DC) 5261.   According to 38 C.F.R. § 4.71a, a 10 percent rating is in order under DC 5261 if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Service connection has been established for right knee arthritis effective from May 3, 2010.  The Board will discuss private treatment records from before the date of service connection in order to gain insight into the functional impairment of the Veteran's right knee during periods of flare-up.  A September 2008 private treatment record indicated that his right knee was quite stiff, with a range of motion of 30-90 degrees, meaning limitation of extension to 30 degrees.  The note indicated that the Veteran presented with a several-week history of a flare-up of right knee pain.  The physician described the knee as stable, and was unable to detect any laxity.  In October 2008, his range of motion was recorded as 20 degrees to 90 degrees.  A November 2008 notation found range of motion of roughly 30 to 80 degrees.  

A May 2010 statement from the Veteran's former employer indicated that the Veteran's knee problem caused him to experience severe pain and walk with a limp, and caused him to miss many days of work, although he managed to do his work when he was on duty.  The Veteran's wife also discussed his limp in a May 2010 letter, and stated that his right knee would swell overnight at times.  

A VA examination was conducted in August 2010.  The veteran stated that he cannot squat, is limited in walking, and that although he favors his right knee, it has not given out.  He reported using crutches intermittently when the pain has intensified.  He had right knee reconstruction and arthroscopy in 2003, but no further surgery since that time.  The Veteran was not employed, but his daily activities were affected by morning stiffness as well as pain, which increases with repetitive motion and prolonged walking or standing.  A significant limp was observed on the right side.  The Veteran was unable to fully extend his knee, and it was fixed at 10 degrees.  His flexion was limited at 85 degrees by pain.  Repetitive motion and serial testing revealed similar range of motion figures.  There was no obvious joint instability

Another VA examination was conducted in April 2011.  This examination focused on the left knee, but the examiner noted that the Veteran used a cane due to his right knee pain.  The Veteran reported being unable to work because of his right knee, and stated he faced limitations in walking and standing.  A May 2011 VA treatment note found no instability, and recorded a range of motion from 15 to 95 degrees.  

In January 2013, another VA examination was conducted.  Unfortunately, the examiner found that the Veteran was uncooperative.  The examiner was unable to perform range of motion testing because the Veteran stated that he was in too much pain to participate.  The examiner noted a significant limp and use of a cane.  There was no muscle atrophy in either extremity.  

The Board must consider the Veteran's range of motion during flare-ups.  Although VA examinations did not discuss the limitation of motion during flare-ups, the Veteran's private treatment records do contain pertinent range of motion testing results.  The private treatment records from 2008 indicate flexion limited to 90 degrees and extension limited to 20-30 degrees.  DC 5261 indicates that a limitation of extension to 30 degrees merits a 40 percent disability evaluation.  Therefore, the record reflects that the Veteran's right knee disability merits a 40 percent evaluation prior to April 7, 2014 due to additional limitation of range of motion during periods of flare-up.  

The record does not reflect limitation of extension to 45 degrees, which would merit a 50 percent evaluation, at any point.  Additionally, there is no indication of limitation of flexion to 45 degrees or less, which would merit a compensable evaluation for limitation of flexion.  As the medical records indicate that neither recurrent subluxation nor lateral instability has been found, an additional instability evaluation is not warranted.  The only DC that provides for an evaluation higher than 40 percent for a knee disability is DC 5256, which governs ankylosis.  As there is no indication of ankylosis in the record, DC 5256 is not an appropriate diagnostic code under which to evaluate the Veteran's disability.  Therefore, a rating in excess of 40 percent is not warranted prior to April 7, 2014.  

Right Fifth Finger

Service connection has been established for residuals of a right fifth finger fracture with arthritis effective from May 3, 2010.  A ten percent rating has been assigned to the Veteran's right fifth finger arthritis due to painful or limited motion of a group of minor joints.  38 C.F.R. §§ 4.59, 4.71a, DC 5010, 5003.  The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216 to 5230 provides, in pertinent part, that:

 (1) For the index, long, ring, and littler fingers (digit II, III, IV, and V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

 (2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.  

 (3) Evaluation of ankylosis of the index finger, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id.  

 (5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  Id. 

Note (4) discusses the thumb.  As the Veteran's thumb is not service-connected, Note (4) is not discussed in this section.  

A noncompensable rating is assigned for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.  A rating of 10 percent is available for amputation of the little finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A 20 percent rating is warranted for amputation of the little finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5156.

As will be discussed below, the evidence does not reflect that the Veteran experiences service-connected ankylosis of multiple digits on his right hand, of his thumb, long finger, index finger, or limitation of motion of the thumb, long, or index fingers.  As such, DCs 5216-5226 and DCs 5228-5229 are not applicable.  

A May 2010 letter from the Veteran's wife, received in June 2010, stated that the last finger on the Veteran's right hand affects him when he writes or holds small objects.  A July 2011 letter from the Veteran asserted that significant writing and intensive computer use was a part of his profession, but that this activity was almost impossible due to arthritis of the little finger.  

A VA examination was conducted in August 2010.  The Veteran reported persistent and progressive stiffness in the finger, as well as a constant ache that flares up after prolonged writing and weather changes.  He stated that his finger affected his activity level at work in that he needed breaks from prolonged writing, but his total work activities were not restricted.  The finger disability affects his activities of daily living due to difficulty with writing and fine motor detail.  Repetitive motion increased the pain and stiffness.  

Another VA examination was conducted in April 2014.  The examiner discussed the history of the right little finger deformity, explaining that it was casted for six weeks after a fracture, but when the cast was removed, the finger could not straighten.  The Veteran declined to re-break and re-set the fracture.  The examiner noted intermittent pain in the joint and significant loss of range of motion.  The Veteran reported that his finger flares up 4-5 days a month, lasting for 2-3 days, and improved with over the counter medication.  The examiner noted a gap of less than one inch between the little finger and crease of the palm, with no objective evidence of pain in attempting to touch the crease.  There was additional limitation on repetition.  The examiner found deformity and less movement than normal in the little finger, but no ankylosis.  Functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted that the Veteran's finger impacted his ability to work in that he had problems with writing and typing due to the finger deformity.  

The Board recognizes that the Veteran experiences pain and stiffness that limits movement of the little finger on the right hand.  Although DC 5230 provides that a noncompensable rating is assigned for any limitation of motion of the little finger, it is also the intent of applicable regulations to recognize actually painful joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Under DC 5003, as outlined above, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The group of metatarsal and phalangeal joints of the right fifth finger are rated on parity with a major joint.  38 C.F.R. § 4.45.  However, a rating in excess of the 10 percent already assigned for the service-connected little finger disability is only available for amputation of the little finger with metacarpal resection (more than one-half of the bone lost).  The April 2014 examiner specifically found that the functional impairment of the Veteran's right little finger disability was not the equivalent of amputation with prosthesis.  The other fingers are not service-connected disabilities, and thus cannot affect the rating.  Therefore, a rating in excess of 10 percent is simply not warranted by the record.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's right knee disability prior to Aprul 7, 2014, or right fifth finger fracture residuals with arthritis, has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings are adequate as to the right knee disability and right fifth finger fracture residuals with arthritis.  Ratings in excess of that assigned are provided for certain manifestations of each disability in question, but the medical evidence reflects that those symptoms are not present.  The Veteran's knee pain is contemplated by the rating schedule.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation based on limitation of motion also contemplates the reasonable effects of that limitation, including altered gait.  The record thus does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.

The Veteran's difficulty writing, typing, and handling small objects due to his right little finger disability are also contemplated by the rating schedule, as discussed above.  He has reported that this difficulty interfered with the extensive writing and computing required by his work as a counselor.  However, this has not been shown by objective evidence of record to be construed as marked interference with employment.  In this case, referral of the Veteran's right little finger disability, or right knee disability, to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating is not appropriate.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as noted in the introduction, a TDIU claim is separately docketed and awaiting further administrative action.  Therefore, the Board will not adjudicate the TDIU claim at this point.  


ORDER

Entitlement to an initial evaluation of 40 percent and no higher for residuals of a right knee injury with traumatic arthritis prior to April 7, 2014 is granted.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hand, fifth finger fracture with traumatic arthritis is denied.



REMAND

As to the issue of entitlement to an evaluation in excess of 40 percent for residuals of a right knee injury with traumatic arthritis from April 7, 2014, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the reports related to the more recent April 2014 and September 2015 examinations, do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examination to address the deficiencies noted above.   

The claims folder should also be updated to include VA treatment records compiled since May 4, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA St. Louis Health Care System and all associated outpatient clinics dated from May 4, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his residuals of a right knee injury with traumatic arthritis.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  Additionally, these range of motion findings should be made as to the paired left knee joint.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also provide an opinion as to the functional impact of the service-connected right knee disability on the Veteran's ability to secure and follow substantially gainful employment consistent with his educational and occupational history, without regard to age or nonservice-connected disabilities.  A complete rationale must be provided for the opinion expressed.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


